J-A15006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 RICHARD SEAN PARNELL                        :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                    Appellant                :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 LAURIE A. PARNELL                           :   No. 1494 WDA 2021

             Appeal from the Order Dated November 22, 2021
   In the Court of Common Pleas of Butler County Civil Division at No(s):
                           F.C. No. 17-90403-C


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY BOWES, J.:                           FILED: September 8, 2022

      Richard Sean Parnell (“Father”) appeals from the order that awarded to

Laurie A. Parnell (“Mother”) primary physical custody and sole legal custody

of the parties’ three children. We affirm.

      Mother and Father married in 2010. Their children were born in 2009,

2011, and 2013.     Mother was employed as a loan officer with a flexible

schedule, primarily working from home in the marital residence in Cranberry

Township, Butler County.     Father worked for a mortgage company, for a

corporate training company, as a fiction and non-fiction author, and he also

undertook successive campaigns for the U.S. House and Senate. Prior to the

COVID-19 pandemic, Father traveled extensively for work.

      The parties’ relationship was tumultuous. Father maintained that their

fighting was verbal, while Mother alleged that Father also became physically
J-A15006-22


violent at times. Mother twice filed petitions pursuant to the Protection From

Abuse Act (“PFA”). The first PFA petition, commenced in 2017, was withdrawn

by Mother. The second PFA petition was based upon an alleged incident in

2018 that prompted the parties’ separation, during which Father purportedly

harmed one of the children.     This petition was denied after a full hearing

without the findings of fact or a legal explanation.      The PFA case was

subsequently expunged on Father’s motion, which Mother did not oppose.

      After separation, Mother remained in the marital residence.       Father

initially remained in Butler County, but later took up residence twenty-five

minutes away in Ohio Township, Allegheny County. The parties each resided

approximately fifteen minutes away from the children’s K-8 private school,

and initially exercised shared legal physical custody pursuant to a July 2018

interim order providing for a 5-2-2-5 schedule. The parties agreed to largely

maintain this arrangement in a consent order entered in April 2019, however,

Mother was granted additional time with the children on the afternoons of

school days during Father’s custodial periods to assist them with their

homework.

      The parties’ separation did not terminate the conflict or animosity

between them. Rather, both parents engaged in communication that was at

best poor, at worst arguably abusive, and was commonly overtly hostile.

Topics of conflict and disagreement spanned the gamut of coparenting,

including the availability of the noncustodial parent to access the children by


                                     -2-
J-A15006-22


phone, whether the children’s homework assignments were being completed,

their need for therapy and to which mental health counselor the children

should go, which school the children should attend, and whether each parent

informed the other about doctor appointments and sports schedules.

      In August 2020, Mother filed for modification of custody.         Pretrial

conferences were twice rescheduled after the assigned trial judges recused

from the case. The present trial judge was assigned in July 2021. Additional

filings followed, including amended petitions from Mother requesting primary

physical custody and sole legal custody based upon Father’s alleged refusal to

address the children’s mental health concerns and educational needs. Father

ultimately in an amended answer and counterclaim sought primary custody

himself.

      The matter was tried over three days in November 2021. Mother offered

the testimony of two of her siblings, who related observations of Father

exhibiting intense anger or impatience with one of the children.        Mother

testified about Father’s physical and verbal abuse of her throughout the

relationship and, over Father’s objections, related the details of the incidents

that formed the bases of the PFA filings. Mother also produced photographs

that she indicated depicted injuries that Father had caused to two of the

children. Mother further provided extensive testimony and printouts of written

communications with Father documenting the high level of conflict between

the parties, including Father’s refusal to allow the children to continue seeing


                                     -3-
J-A15006-22


a particular licensed mental health counselor. Mother explained the negative

impact the absence of counseling had on the children, with one child

experiencing a significant crisis in 2021 before she filed her request for sole

legal custody.    Mother further explained her intention to remain in the

children’s current school district, her abundant availability to be at home to

supervise the children, and her availability to ensure their participation in

extracurricular activities.

      Father testified as to his present living situation with his paramour and

her two daughters, aged fourteen and ten, with whom the children have

positive relationships, and the presence nearby of his extended family. Father

opined that his travel for work and campaigning would not interfere with his

ability to exercise physical custody, as he would schedule trips for times when

the children were with Mother.    Father asserted a willingness to have the

children continue to go to their current schools, and to resume counseling,

indicating that Mother had never informed him of the incident in 2021.

      Father denied having abused any of the children. He maintained that

one of the alleged injuries never happened, and indeed contended that the

child shown in the photograph Mother offered was not his child. Father also

explained that Mother was not present for the second incident, which he

maintained was an accident that occurred during play. Father presented the

testimony of his live-in paramour, and of an employee who worked for the

couple during the marriage and who continues to provide some childcare at


                                     -4-
J-A15006-22


Father’s home, concerning the loving and appropriate relationship he and the

children share.     Father also offered the testimony of the court-appointed

clinical psychologist who opined that the children should resume therapy with

the involvement of both parents.

       Additionally, the parties gave testimony concerning sensitive mental

health topics, which was taken outside the presence of the media and other

spectators and was sealed. The trial court also heard sealed testimony from

each of the children with only the court reporter and attorneys present.

       On November 22, 2021, the trial court filed an opinion detailing his

credibility determinations and factual findings, and an order of court

establishing a new custody arrangement. Specifically, the trial court ordered

that Mother shall have primary physical custody of the children subject to

Father’s partial custody on the first, third, and fourth weekend of each month.

The order also provided that Mother shall have sole legal custody of the

children, meaning “the sole right to make major decisions on behalf of the

children, including, but not limited to, medical, religious[,] and educational

decisions.”1 Order, 11/22/21, at ¶ 1. Further, the order indicated that all

terms and conditions of the prior custody order not inconsistent with the new

order remained in effect.




____________________________________________


1 Father, however, retained full access to all third-party records, as well as
notice of all scheduled appointments to allow Father to attend if he so wished.

                                           -5-
J-A15006-22


     This timely appeal followed. Both Father and the trial court complied

with Pa.R.A.P. 1925.   Father states the following questions for our review,

which we have re-numbered for ease of disposition:

     1.    Whether the trial court abused its discretion and erred as a
           matter of law in awarding Mother primary physical custody
           of the parties’ three minor children.

     2.    Whether the trial court abused its discretion and committed
           errors of law in its application of the custody factors at 23
           Pa.C.S. § 5328.

     3.    Whether the trial court abused its discretion and erred as a
           matter of law by making findings related to the alleged
           complications of a 5-2-2-5 shared custody schedule despite
           no evidence of such complications being admitted in this
           matter.

     4.    Whether the trial court abused its discretion and erred as a
           matter of law when it found that Factor 4 weighs heavily in
           favor of Mother based upon Father’s move to a different
           school district while, in a contradictory finding at Factor 11,
           the court found that the distance between the parties’
           residences is not an impediment to an appropriate custody
           arrangement.

     5.    Whether the trial court abused its discretion and erred as a
           matter of law when it speculated as to Father’s travel
           schedule and future unavailability, which was based on the
           court’s own presuppositions and not based on the evidence
           or testimony presented.

     6.    Whether the trial court abused its discretion and erred as a
           matter of law in its analysis of Factor 13 when it referenced
           Mother as the parent “who will have primary residential
           custody of the children,” demonstrating that the court had
           predetermined that Mother would be awarded primary
           physical custody and conducted its analysis based upon that
           presumption and not based upon the evidence and
           testimony admitted as to the parties’ current custody
           arrangement.


                                    -6-
J-A15006-22


      7.    Whether the trial court abused its discretion and erred as a
            matter of law in its analysis of Factor 15 when it weighed
            the factor against Father based on an improper finding that
            Father did not agree to counseling and after the court found
            that Mother failed without good reason to communicate
            about one of the children’s threats of suicide and sometimes
            failing to effectively communicate about the children’s
            health, thereby precluding Father from having all necessary
            information available to make an informed decision
            regarding the children’s counseling needs.

      8.    Whether the trial court erred as a matter of law by finding
            that Father lacked credibility based upon his denial of factual
            allegations raised by Mother without detail, his attire, and
            the in direction [sic] which Father looked in the courtroom
            while testifying.

      9.    Whether the trial court abused its discretion and erred as a
            matter of law when, contrary to the doctrine of collateral
            estoppel, it admitted testimony and evidence regarding
            abuse allegations which the court had already found to not
            rise to the level of abuse in a PFA proceeding.

      10.   Whether the trial court abused its discretion and erred as a
            matter law when it made a finding that Father “did commit
            some acts of abuse in the past,” contrary to the doctrine of
            collateral estoppel and when the court did not make any
            specific findings as to what did or did not occur.

      11.   Whether the trial court abused its discretion and erred as a
            matter of law by denying Father the opportunity to admit
            evidence that was relevant to the court’s analysis of the
            parties’ credibility and motivations.

      12.   Whether the trial court abused its discretion and erred as a
            matter of law when it awarded Mother sole legal custody of
            the parties’ three minor children.

Appellant’s brief at 5-8 (cleaned up).

      The following legal principles govern our review:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings

                                     -7-
J-A15006-22


      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

S.T. v. R.W., 192 A.3d 1155, 1160 (Pa.Super. 2018) (internal quotation

marks omitted).

      Pursuant to 23 Pa.C.S. § 5328, “[u]pon petition, a court may modify a

custody order to serve the best interest of the child.” 23 Pa.C.S. § 5328(a).

In entering any custody order, the trial court is to determine the best interests

of the child through consideration of the following factors:

      (1) Which party is more likely to encourage and permit frequent
      and continuing contact between the child and another party.

      (2) The present and past abuse committed by a party or member
      of the party’s household, whether there is a continued risk of harm
      to the child or an abused party and which party can better provide
      adequate physical safeguards and supervision of the child.

      (2.1) The information set forth in section 5329.1(a) (relating to
      consideration of child abuse and involvement with protective
      services).

      (3) The parental duties performed by each party on behalf of the
      child.

      (4) The need for stability and continuity in the child’s education,
      family life and community life.

      (5) The availability of extended family.


                                      -8-
J-A15006-22


      (6) The child’s sibling relationships.

      (7) The well-reasoned preference of the child, based on the child’s
      maturity and judgment.

      (8) The attempts of a parent to turn the child against the other
      parent, except in cases of domestic violence where reasonable
      safety measures are necessary to protect the child from harm.

      (9) Which party is more likely to maintain a loving, stable,
      consistent and nurturing relationship with the child adequate for
      the child’s emotional needs.

      (10) Which party is more likely to attend to the daily physical,
      emotional, developmental, educational and special needs of the
      child.

      (11) The proximity of the residences of the parties.

      (12) Each party’s availability to care for the child or ability to make
      appropriate child-care arrangements.

      (13) The level of conflict between the parties and the willingness
      and ability of the parties to cooperate with one another. A party’s
      effort to protect a child from abuse by another party is not
      evidence of unwillingness or inability to cooperate with that party.

      (14) The history of drug or alcohol abuse of a party or member of
      a party’s household.

      (15) The mental and physical condition of a party or member of a
      party’s household.

      (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      “It is within the trial court’s purview as the finder of fact to determine

which factors are most salient and critical in each particular case.” M.J.M. v.

M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013). While a trial court must consider

each of the statutory factors, “the amount of weight that a court places on

                                       -9-
J-A15006-22


any one factor is almost entirely discretionary.” O.G. v. A.B., 234 A.3d 766,

777 (Pa. Super. 2020).       See also D.Q. v. K.K., 241 A.3d 1112, 1117

(Pa.Super. 2020) (“The discretion that a trial court employs in custody matters

should be accorded the utmost respect, given the special nature of the

proceeding and the lasting impact the result will have on the lives of the

parties concerned.” (cleaned up)). As we have explained:

      it is not this Court’s function to determine whether the trial court
      reached the right decision; rather, we must consider whether,
      based on the evidence presented, given due deference to the trial
      court’s weight and credibility determinations, the trial court erred
      or abused its discretion in awarding custody to the prevailing
      party.

E.B. v. D.B., 209 A.3d 451, 468 (Pa.Super. 2019) (cleaned up) (quoting King

v. King, 889 A.2d 630, 632 (Pa.Super. 2005)). See also D.Q. v. K.K., supra

at 1117 (“[T]he knowledge gained by a trial court in observing witnesses in a

custody proceeding cannot adequately be imparted to an appellate court by a

printed record.”).

      Father’s first cluster of arguments concerns the propriety of the trial

court’s decision to place Mother in primary physical custody of the children.

He commences by broadly averring that the trial court’s determination as to

physical custody was the product of an abuse of discretion and an error of law.

See Father’s brief at 25-28. He then raises a general challenge to the trial

court’s   application   of   the   statutory   factors   applicable   to   custody

determinations. Id. at 29-31. In his following five issues, Father then states




                                      - 10 -
J-A15006-22


specific challenges to the trial court’s reasoning and assessment of Father’s

credibility. Id. at 35-54. We consider these claims of error together.

      In announcing its ruling, the trial court observed at the outset that, while

the children love and feel safe with both parents, and both parents are loving

and capable, the existing shared custody arrangement was not serving the

best interests of the children. See Trial Court Opinion, 11/22/21, at 1. Since

equal custody was no longer a viable option, one parent necessarily would

have to be awarded more time than the other. Id. Upon this foundation, the

court analyzed the statutory factors to enable it to determine which parent

would better serve the children in that role. Id.

       Upon undertaking this examination, the trial court found that factors

ten (attending daily needs), thirteen (level of conflict between the parties),

fifteen (mental and physical condition), and sixteen (other relevant factors, in

this case, credibility and reliability in giving truthful reports) favored Mother,

and four (stability and continuity), and twelve (ability to care for child)

weighed heavily for Mother.          The court concluded that factors one

(encouraging contact) and five (availability of extended family) supported

Father. Id. at 3-15 (applying evidence to factors); Confidential Supplemental

Opinion, 11/22/21, at 1-4 (discussing the mental health aspects of factor

fifteen).   The trial court decided that the rest of the factors were either

inapplicable or did not favor either party over the other.       See Trial Court

Opinion, 11/22/21, at 4-14. Of relevance to this appeal, in its analysis of


                                     - 11 -
J-A15006-22


factor two (risk of harm to the child), the trial court opined that the parties

were “equally capable of providing adequate physical safeguards” for the

children, although it found that Father did commit the acts described by

Mother that caused harm to two of the children. Id. at 9. The court reasoned

that those facts did not carry weight in its analysis because Father has

committed no abusive acts in the past three and one-half years, has properly

cared for the children while they were in his custody, and the children did not

express any concerns for their safety. Id. at 8-9.

      Upon consideration of all the evidence, the trial court determined that

the factors warranting the most weight were factors four (stability and

continuity), twelve (ability to care for child), and thirteen (level of conflict

between the parties). For example, in addressing factor four, the trial court

stated as follows:

            The need for stability and continuity in the children’s life is
      one of the most important factors in this case. The current “5 2
      2 5” custody schedule, which both parents agreed to follow and
      which is described in the order of court regarding custody dated
      April 8, 2019, has resulted in instability and a lack of continuity
      for the children. The current schedule provides for short periods
      of custody time with each parent, the children being with their
      mother on most school days from 3:00 to 5:00 p.m., frequent
      custody exchanges during the school week, and the children
      spending a lot of time riding in cars.

            This schedule suits the interests of parents who agree to
      50/50 custody, but it is unnecessarily complicated and confusing
      for the children. Many times, despite everyone’s best efforts, the
      children forget homework and clothes that they will need for the
      next day. The current schedule is time consuming for the parents
      to execute and leads to disagreements and disputes, particularly
      with regard to school work and activities.

                                     - 12 -
J-A15006-22


            Both [Mother] and [Father] believe that it is in the best
     interests of the children to receive a quality education, to actively
     participate in extracurricular activities and sports, and to have
     good social relationships with peers.          [Mother] has been
     supervising the children and assuring they complete and turn in
     their homework on time. Sometimes homework is not completed
     when the children return from their father’s. That requires the
     children to get caught up within a short time and causes them
     unnecessary stress.

            The children now attend Catholic school, but they will soon
     move into middle school in a public school district. [Mother] lives
     and will continue to live in the Seneca Valley School District. The
     oldest child has friends who will attend Seneca Valley Middle
     School and he is prepared and willing to attend that school as well.
     [Father] has moved to Sewickley, which is in a different school
     district. The children’s friends at their current school will not go
     to that school. For these reasons, this factor weighs heavily in
     favor of [Mother].

Id. at 10-11 (cleaned up).

     The trial court explained as follows concerning factor twelve:

            Availability is a major factor in this case. [Mother] has a
     flexible work schedule, primarily works from home, and will
     maintain her residence in the area. She is available to transport
     the children to school and their activities.

            On the other hand, [Father] is required to travel out of the
     area at times for his current jobs and it appears with restrictions
     because of COVID being lifted, he will be traveling more
     frequently. Significantly, [Father] is a leading candidate for
     United States Senate and will be traveling frequently as he
     campaigns throughout the [s]tate in preparation for the primary
     election next spring. He expects to win the primary election and
     will travel frequently as he campaigns for the fall general election.
     He expects to win the election and to reside parts of the year in
     Washington, D.C. These circumstances certainly restrict his ability
     to have primarily physical custody of the children.

           Further, [Father’s paramour] and her two daughters have
     within the past week begun residing full time with him. His family
     unit now includes the three of them. He devotes time to them, in

                                    - 13 -
J-A15006-22


      addition [to] time with . . . his own children. [Mother] resides
      alone with her children. Both parents can make appropriate
      childcare arrangements when they do not have custody.

             This factor weighs heavily in favor of [Mother].

Id. at 13.   As for factor thirteen, the trial court offered the following:

             Unfortunately, there is a very high level of conflict between
      the parties. Both parties are equally at fault for refusing to
      communicate effectively and to reach compromise decisions
      regarding the needs of the children. Therefore, it is necessary for
      one of the parents to be primarily responsible for those decisions,
      until they demonstrate they are willing to communicate.

             This factor weighs in favor of [Mother], as the parent who
      will have primary residential custody of the children and who has
      been and will be primarily responsible for meeting the children’s
      educational needs.

Id. at 14.

      Overall, the trial court found that both parents love their children and

provide proper care. Id. at 1. However, as a result of this assessment of the

relative merits of the parties’ positions as to each factor, and of which factors

were entitled to the greatest weight, the court concluded that the children’s

best interests were served by awarding primary physical and sole legal

custody to Mother.

      Initially, we observe that, in challenging the trial court’s application of

the factors to conclude that Mother should assume primary physical custody

of the children, Father asserts throughout his arguments that his testimony

was credible and, consequently, determinative of the issues in his favor. See,

e.g., Father’s brief at 37, 41, 47, 52-53.       Meanwhile, he largely fails to


                                      - 14 -
J-A15006-22


acknowledge contrary evidence that supported the trial court’s findings in

favor of Mother. Father in effect asks this Court to view the evidence admitted

at the modification hearing in the light most favorable to his position, to credit

his testimony over Mother’s, and to conclude that the trial court’s failure to

impose the week on, week off schedule that Father suggested was the only

reasonable conclusion.2 In this respect, Father “essentially ask[s] this Court

to re-find facts, re-weigh evidence, and re-assess credibility. That is not our

role.” D.R.L. v. K.L.C., 216 A.3d 276, 286 (Pa.Super. 2019). It is well-settled

that “on issues of credibility . . . we defer to the findings of the trial court

which has had the opportunity to observe the proceedings and demeanor of

the witnesses.” K.D. v. E.D., supra at 1230 (cleaned up). Accordingly, we

shall proceed to address Father’s challenges to the trial court’s analysis of

specific factors only insofar as he complains that the trial court erred as a

matter of law and made findings not supported by the record.


____________________________________________


2  While Father’s pretrial proposed custody order suggested shared custody in
alternating weeks, he instead advocated at the conclusion of the hearing for
primary physical custody, claiming that Mother’s hearing testimony caused
him to believe that she is incapable of exercising sound judgment to keep the
children safe. See N.T. Trial, 11/1-9/21 (Sealed Volume IV), at 265-69.
Mother contends that Father is consequently estopped to argue that the trial
court should have ordered shared physical custody, arguing: “Father cannot
now take the position that the facts and the law support nothing other than a
shared custody schedule.” See Mother’s brief at 19. Id. While we do not
deem estoppel or waiver applicable, we observe that both parties’ choice to
advocate for abandoning the existing custody schedule supported the trial
court’s conclusion that the status quo not only was failing to serve the
children’s best interests but was no longer desired by either parent. See Trial
Court Opinion, 11/22/21, at 1.

                                          - 15 -
J-A15006-22


      Father first argues that the trial court’s finding that the 5-2-2-5 schedule

was not working is not supported by the evidence. He maintains that “the

only evidence presented regarding the challenges of the shared schedule were

directly related to the afterschool 3:00 p.m. to 5:00 p.m. period.” Father’s

brief at 36. Father credits his own testimony about how that aspect of the

existing arrangement was the sole cause of any problems, as well as that of

the children concerning items left behind during those transitions. Id. at 37-

39. He further emphasizes that the children indicated that they preferred to

maintain equal time with each parent. Id. at 38-39.

      Father’s claim is meritless. Father’s own reiteration of the testimony

concerning the confusion and stress of the frequent exchanges amply

supported the trial court’s conclusion that the existing schedule was not

serving the children’s best interests. Further, Father neglects to acknowledge

that the 2019 custody schedule was created to give the at-issue afterschool

time with Mother because, when the parties previously operated under the

straight 5-2-2-5 schedule, the children did not complete their assignments

during Father’s custodial periods. We discern no abuse of discretion in the

trial court’s conclusion that neither the original shared custody schedule nor

the modified 2019 arrangement was working for the children and that fewer

transitions were warranted, such that placing the children with Mother on all

school nights was in the children’s best interests.




                                     - 16 -
J-A15006-22


      Father next argues that the trial court’s finding that the children’s need

for stability is best served by residing primarily with Mother in their current

school district is in irreconcilable conflict with its determination “that the

distance between the parties’ residences is not an impediment to an

appropriate custody arrangement.” Father’s brief at 40.

      Father’s argument is unavailing.      As Mother observes, “Father mixes

apples and oranges in [this claim of] error, attempting to argue that proximity

is equal to stability and continuity.” Mother’s brief at 30. We reiterate that

both parties advocated against maintaining shared custody, and the record

supports the trial court’s conclusion that the status quo was not serving

children’s best interests.   It unavoidably follows that a change from the

unsatisfactory fifty-fifty arrangement would place the children primarily with

one parent or the other. As such, the distance between the residences is a

wholly distinct question from whether the children’s needs for continuity and

stability would be better served by remaining in the district in which they have

lived throughout their lives, or uprooting them from their existing school

district and the ability to attend middle and high school with their private

school friends who would also transition to public school. Father’s argument

that the children could still attend middle school and high school in the Seneca

Valley School district if they resided with him as often as with Mother is

premised on the rejected foundation that a shared custody schedule is

appropriate. Thus, no relief is due.


                                       - 17 -
J-A15006-22


      Next, Father asserts that the trial court “abused its discretion and erred

as a matter of law when it speculated as to Father’s travel schedule and future

unavailability, which was based on the court’s own presuppositions and not

based on the evidence or testimony presented.” Father’s brief at 44. In so

doing, Father relies primarily upon portions of his own testimony, which he

describes as credible despite the trial court’s express finding to the contrary.

That evidence, Father argues, established that he was able to arrange his

travel to be available for the children during his custodial periods, and that no

major changes to that availability would occur at least until January 2023

when the new U.S. Senator took office. Id. at 48.

      Our review of the record reveals Father’s contentions to be baseless.

Father testified that his job with Fairway Mortgage required him to be on call

twenty-four hours a day, seven days a week. See N.T. Trial, 11/9/2021, at

465. While his work travel lessened considerably during the earlier phase of

the COVID-19 pandemic, he acknowledged that travel for Fairway was

resuming. Father further testified that his campaign for Senate, and service

in Congress, would involve “a great deal of travel.” Id. at 473. If Father

prevailed in the primary and the general election, which Father testified that

he believed would happen, he would have to be in Washington, D.C. for more

than one hundred weekdays per year.           Id. at 475.   Further, as Mother

observes, Father’s suggestion “that the family would not need to worry about

his Senate schedule until January 2023 demonstrates [his] lack of foresight


                                     - 18 -
J-A15006-22


and consideration for the stability of the children,” in “suggest[ing] that the

custody schedule could be subject to change yet again in a year.” Mother’s

brief at 34 (emphasis in original). Accordingly, the trial court’s findings as to

travel are founded upon record evidence and reasonable inferences therefrom,

not upon conjecture.

      Father next posits that the trial court’s reference in its analysis of factor

thirteen to Mother being the parent “who will have primary residential custody

of the children” revealed “that the court had predetermined that Mother would

be awarded primary physical custody and conducted its analysis based upon

that presumption and not based upon the evidence and testimony admitted

as to the parties’ current custody arrangement.” Father’s brief at 49. Father

maintains that affirming a decision reached by a trial court before it considered

all of the statutory factors “would be dangerous.” Id. at 51.

      We find no indication that the trial court’s opinion evinced an improper

predetermination of the result. Rather, as Mother observes, the trial court’s

analysis as a whole indicates that it found that the parties were equally to

blame for a level of conflict that precluded them from sharing decision-making

authority. Accordingly, the trial court concluded that one parent or the other

must be given sole legal custody. Since the weighing of the factors as a whole

led the court to believe that allowing Mother to exercise primary physical

custody was in the children’s’ best interests, giving Mother primary legal




                                      - 19 -
J-A15006-22


authority to make the decisions concerning the children’s education and health

was most appropriate. See Mother’s brief at 24, 36.

      We agree with Mother that the trial court’s analysis of factor thirteen did

not appear to impact its physical custody decision one way or the other.

Rather, the trial court cited its ultimate decision to make Mother the primary

physical custodian, which was based upon consideration of all the factors, as

its basis for resolving the question of legal custody in Mother’s favor. Hence,

Father’s argument as to factor thirteen does not justify disturbing the trial

court’s ruling as to physical custody.

      Finally, Father avers that the trial court committed reversible error in

weighing factor fifteen against Father. In particular, Father asserts that the

court improperly found that Father did not agree to counseling when he

“testified on a number of occasions that, historically, he not only supported

the children’s mental health treatment, but suggested it.” Father’s brief at

52.   Father also argues that, given the trial court’s finding that Mother

generally failed to communicate with Father about the children’s health and

specifically did not inform Father of an acute mental health crisis that one of

the children experienced, it is unfair to fault Father for failing to act when he

lacked “all necessary information available to make an informed decision

regarding the children’s counseling needs.” Id.

      No relief is due. The trial court credited Mother’s testimony that the

anxiety of one of the children was being addressed through counseling before


                                     - 20 -
J-A15006-22


and after the separation, and that both parties agreed for all children to

receive counseling following the separation, but Father in 2019 determined

that the counseling at that location should cease.          See Confidential

Supplemental Opinion, 11/22/21, at 1.       Father conceded that he informed

Mother that any further counseling had to be at Mother’s expense and during

her custodial periods. See N.T. Trial, 11/1-9/21 (Sealed Volume IV), at 273-

74. Although Father had acknowledged that the child in question had ongoing

concerns and had indeed been in crisis in 2019, see id. at 282, and Mother

informed Father that the child was exhibiting behaviors raising increasing

mental health concerns, see id. at 274-77, Father would not agree to

counseling. He dismissed Mother’s concerns, insisting that the child instead

was “a good kid,” and he chastised Mother for what he interpreted as “calling

[the child] broken” and questioning the child’s sanity. Id. at 277-79. It was

after Father’s repeated refusals over a two-year period to agree to the child

continuing with the established counselor that the incident in question

occurred in early 2021.

     Father’s complaint that he did not have the necessary information to

make an informed decision about the children’s need for counseling is

unavailing. Mother conveyed information to Father about the child’s condition

before the 2021 incident, and Father did not act, believing, despite Mother’s

concerns, that the children “weren’t doing so bad that they needed therapy.”

Id. at 274. Indeed, Father worried at the hearing that a record of the mental


                                   - 21 -
J-A15006-22


health issues could damage the child’s future dating prospects or ability to join

the military.   Id. at 237-38.    The fact that Father would have agreed to

counseling after the incident in no way explains away his refusal to address

the ongoing problem for the two years before the incident. Accordingly, we

conclude that the trial court’s determination that Father’s reluctance to ensure

that the children receive counseling rendered Mother better suited to attend

to the mental condition of the children is both supported by the certified record

and a reasonable exercise of the trial court’s discretion.

      Father’s remaining factor-based issues concerning physical custody

pertain to the trial court’s analysis of factor two (present and past abuse).

Father claims that the trial court erred in allowing Mother to offer testimony

and other evidence about abuse that Father purportedly perpetrated prior to

the parties’ separation, and in “finding that Father did commit some acts of

abuse in the past,” because the doctrine of collateral estoppel precluded the

trial court from revisiting the PFA court ruling that the allegations did “not rise

to the level of abuse.” Father’s brief at 32. Father also contends that the trial

court erred in precluding him from offering evidence that called Mother’s

credibility into question. Id. at 56.

      As mentioned above, the trial court considered and credited Mother’s

allegations that Father had been physically and verbally abusive during the

marriage, and on two instances had caused harm to a child in the home. The

court found Father to be less credible because he simply denied that most of


                                        - 22 -
J-A15006-22


the incidents happened, which was unbelievable in light of the other evidence;

he was evasive; he did not look at the court when testifying, but instead at

the members of the news media or his attorneys; and he appeared unduly

casual, suggesting a lack of “respect for the seriousness of the occasion.” Trial

Court Opinion, 11/22/21, at 8. Nonetheless, the trial court determined that

factor two was neutral in the analysis. In particular, the court concluded that,

since the instances were remote in time and no further incidents occurred

since the separation, Father was presently just as capable as Mother, against

whom there was no evidence of abuse, of providing a safe environment for

the children. Id. at 8-9.

      Father finds it “curious” that the trial court did not weigh this factor

against Father in light of the past abuse, and “confounding” that it found the

factor neutral. Father’s brief at 54. He suggests that there was no need to

discuss the allegations in depth since the trial court concluded that they “were

not relevant.” Id. Father further complains that “the trial court erred as a

matter of law by finding that Father lacked credibility based upon his denial of

factual allegations raised by Mother without detail, his attire, and the direction

in which Father looked in the courtroom while testifying.”            Id. at 54.

Specifically, Father states that a simple denial is all he could offer because it

is impossible to prove a negative, rendering the trial court guilty of “a logical

fallacy” and bemoans that this calls into question “whether every litigant who




                                     - 23 -
J-A15006-22


enters a courtroom must be draped in a designer suit in order to be believed

by the finder of fact.” Id. at 55.

       What we find curious and confounding is why Father has raised and

argued three separate issues that plainly had no impact on the trial court’s

custody determination and, thus, have no bearing on the outcome of this

appeal. “To constitute reversible error, an evidentiary ruling must be both

erroneous and prejudicial to the complaining party.” A.J.B. v. M.P.B., 945

A.2d 744, 751 (Pa.Super. 2008). Even if we agreed with him in all aspects on

his factor two argument, the result would be the same, namely a factor that

favors neither Mother nor Father. Since the ruling did not result in prejudice

to Father, any error was harmless.3



____________________________________________


3  In any event, we discern no error as to the collateral estoppel issues for the
reasons stated by the trial court. See Trial Court Opinion, 12/29/21, at 1-2
(explaining that collateral estoppel did not apply because the issues were not
identical). Nor did the trial court err in its assessment of Father’s credibility.
Father points to nothing in the certified record to call into question the
accuracy of the trial court’s description of Father’s demeanor, such as his
casual attitude toward the proceedings and disinclination to look at the fact-
finder when testifying. Moreover, there is ample evidence in the certified
record to support the trial court’s finding that Father was evasive. For
example, Father testified that Mother “wasn’t even there” when the incident
giving rise to the second PFA petition occurred in a closet in the master
bedroom. In the course of cross-examination that is excruciating to read,
Father maintained that Mother’s office, which a photograph showed to be fully
open to the main area of the master bedroom with no door and a clear view
of the bedroom, was “a separate room in the master bedroom,” as was the
closet within the master bedroom “a separate room.” See N.T. Trial,
11/9/2021, at 449. It is on this basis that Father asserted that Mother “wasn’t
even there” for the incident despite her undisputed presence in an area that
had no wall or other obstruction to separate her from Father and the child.

                                          - 24 -
J-A15006-22


      Finally, Father is entitled to no relief on his claim that the trial court

improperly excluded evidence he believes “was relevant to the court’s analysis

of the parties’ credibility and motivations.” Father’s brief at 56. “Questions

concerning the admission or exclusion of evidence are within the sound

discretion of the trial court and may be reversed on appeal only when a clear

abuse of discretion was present.”       E.K. v. J.R.A., 237 A.3d 509, 522–23

(Pa.Super. 2020) (cleaned up). “We will not find an abuse of discretion merely

because a reviewing court would have reached a different conclusion.” K.D.

v. E.D., 267 A.3d 1215, 1230 (Pa.Super. 2021) (cleaned up).            “Rather,

appellate courts will find a trial court abuses its discretion if, in reaching a

conclusion, it overrides or misapplies the law, or the record shows that the

trial court's judgment was either manifestly unreasonable or the product of

partiality, prejudice, bias or ill will.” Id. (cleaned up).

      The trial court aptly observed that Father failed to identify in his Rule

1925(a)(2) statement what evidence it had “denied him the opportunity to

admit” and therefore it was “unable to respond to this allegation of error.”

Trial Court Opinion, 12/29/21, at 5.        It is well-settled that “[a] concise

statement must be specific enough for the trial court to identify and address

each issue the appellant wishes to raise on appeal.” Mazurek v. Russell, 96

A.3d 372, 377 (Pa.Super. 2014). “[A] concise statement which is too vague

to allow the court to identify the issues raised on appeal is the functional

equivalent to no concise statement at all.” S.S. v. T.J., 212 A.3d 1026, 1031


                                       - 25 -
J-A15006-22


(Pa.Super. 2019) (cleaned up).       Issues not raised in compliance with Rule

1925 are waived.     Id.   Since Father did not state his claim of error with

sufficient specificity to allow the trial court to identify the evidence in question

and explain the reasons for its ruling, we are unable to determine whether

any abuse of discretion occurred. Therefore, the issue is waived.

      For the above reasons, we are unpersuaded by any of Father’s

arguments that the trial court committed an error of law or abuse of discretion

in ordering Mother to assume primary physical custody of the children.

Therefore, we affirm that portion of the trial court's November 22, 2021 order.

      Father’s remaining question is whether that the trial court erred in

concluding that its weighing of the statutory factors warranted granting

Mother sole legal custody of the children. The trial court’s order provided as

follows as to legal custody:

            [Mother] shall have sole legal custody of the three subject
      minor children. Sole legal custody means the sole right to make
      major decisions on behalf of the children, including, but not limited
      to, medical, religious[,] and educational decisions. [Mother] and
      [Father] are each entitled to full access to any records relating to
      the children held by a third party, including but not limited to
      school records and medical records.

            When [Mother] makes a medical, dental, educational[,] or
      other appointment for a child[,] she shall provide [Father] with
      notice of the appointment within twenty-four hours of making the
      appointment. Both parents may then attend the appointment if
      they wish to do so.

Order, 11/22/21, at ¶ 1 (cleaned up).




                                      - 26 -
J-A15006-22


       Father asserts that “[a]wards of sole legal custody to one parent are

rare,” and that, “even in high conflict cases, Pennsylvania Courts strive to

avoid such awards so as to protect each parent’s fundamental right to

participate in their children’s upbringing.” Father’s brief at 20. He largely

relies on decisional law from the 1980s, long before § 5328 was enacted to

render the prior, distinct test in examining the propriety of legal custody

obsolete.4 See S.T. v. R.W., 192 A.3d 1155, 1170 (Pa.Super. 2018).

       Contrary to Father’s suggestions, our examination of a legal custody

order is no different than a physical custody order, which, we reiterate, is as

follows:

       Our scope is of the broadest type and our standard is abuse of
       discretion. This Court must accept findings of the trial court that
       are supported by competent evidence of record, as our role does
       not include making independent factual determinations.             In
       addition, with regard to issues of credibility and weight of the
       evidence, this Court must defer to the trial judge who presided
       over the proceedings and thus viewed the witnesses firsthand.
       However, we are not bound by the trial court’s deductions or
       inferences from its factual findings. Ultimately, the test is whether
       the trial court’s conclusions are unreasonable as shown by the
       evidence of record. We may reject the conclusions of the trial
____________________________________________


4   The prior legal custody factors were as follows:

       (1) whether both parents are fit, capable of making reasonable
       child rearing decisions, and willing and be able to provide love and
       care for their children; (2) whether both parents evidence a
       continuing desire for active involvement in the child’s life; (3)
       whether the child recognizes both parents as a source of security
       and love; (4) whether a minimal degree of cooperation between
       the parents is possible.

S.T. v. R.W., 192 A.3d 1155, 1170 (Pa.Super. 2018) (cleaned up).

                                          - 27 -
J-A15006-22


      court only if they involve an error of law or are unreasonable in
      light of the sustainable findings of the trial court.

B.S.G. v. D.M.C., 255 A.3d 528, 533 (Pa.Super. 2021) (cleaned up).

      In employing this familiar standard of review, this Court has repeatedly

affirmed the award of sole legal custody to one parent in instances where the

trial court’s factual findings and consideration of the § 5328(a) factors were

supported by the record. See, e.g., Packirisamy v. Suresh, 262 A.3d 551,

2021 WL 3702580 at *18 (Pa.Super. 2021) (non-precedential decision)

(“[T]he record supports the trial court's factual findings and consideration of

the Section 5328(a) factors, and we will not reweigh the evidence in favor of

Father's request for joint legal and physical custody.”); A.J.D. v. E.K., 1402

WDA 2019, 2020 WL 1490833, at *4 (Pa.Super. 2020) (non-precedential

decision) (affirming order granting the father sole legal custody where the trial

court’s conclusions as to the factors were supported by the record).         We

reverse a decision as to sole legal custody if the trial court’s factual findings

are not supported by the record. See, e.g., E.W.L. v. L.V.D.G.-L., 237 A.3d

1031, 2020 WL 2919240 at *9 (Pa.Super. 2020) (non-precedential decision).

      Accordingly, we consider the arguments that Father raises to determine

whether the trial court abused its discretion. Father acknowledges that “there

is no dispute that the parties have a conflictual relationship,” but observes

that conflict is common in custody matters. Father’s brief at 22. He cites two

examples of times he and Mother were able to agree on a matter, namely to

take the children to their initial counselor “when it became clear to Father that

                                     - 28 -
J-A15006-22


the children were in need of counseling following the parties’ separation,” and

to having the children be seen by the school counselor when the original

counseling “no longer became tenable [sic].”         Id.   He further cites as

important that “the parties also managed a shared custody arrangement for

over three years.” Id. (cleaned up).

       The remainder of Father’s argument does not speak to whether it was

unreasonable for the trial court to conclude that the parties were incapable of

the minimal degree of cooperation necessary to exercise shared legal custody.

Rather, Father asks this Court to reject the trial court’s conclusion that the

parties are equally at fault for the conflict and instead accept his own

testimony about his ability to coparent with Mother and conclude Mother is

the problem.5 Id. at 22-23 (“The uncontroverted evidence presented at trial

demonstrates that Father is, and has been, willing and able to coparent with



____________________________________________


5  In pinning the blame for the conflict on Mother, Father contends that Mother
had the children wear t-shirts that stated, “Don’t Be A Richard.” Father’s brief
at 23 (citing N.T. Trial, at 320). Mother acknowledged that in 2018 she had
the shirts made for herself and a group of friends who all were unhappy with
Richards in their lives but contended that the shirts were then merely stuffed
in a drawer somewhere. The certified record contains no evidence to support
Father’s representation that the children even saw the shirts, let alone that
Mother “had the children wear” them. Father’s other specific example is that
Mother had Father’s contact information saved in her phone under the name
“Not Nice.” Mother acknowledged that she had done this for a brief time early
after the separation, around the time Father called her a “fat lesbian” in front
of the children. See N.T. Trial, 11/1/21, at 130; N.T. Trial, 11/8/21, at 294-
95; N.T. Trial, 11/1-9/21 (Sealed Volume IV), at 10. Neither of these
allegations furthers Father’s argument that the trial court abused its discretion
in granting legal custody to Mother.

                                          - 29 -
J-A15006-22


Mother. . . . On the other hand, it is clear that Mother cannot overcome her

animosity for Father, inhibiting an effective coparenting relationship.”); id. at

23 (“Mother accuses Father of making unilateral decisions; however, the

evidence clearly demonstrated that she is the one who does so.”).         Father

concludes as follows:

            Entirely absent from the record is any evidence indicating
      that Father is in some way incapable of making appropriate
      decisions for the children or that Father has historically made
      decisions that are somehow contrary to the best interest of the
      children.    Rather, Father offered substantial and credible
      testimony and evidence that he plays an active role in meeting
      the children’s daily needs, including their educational needs.
      Thus, to deprive him of decision-making ability constitutes an
      egregious deprivation of Father’s fundamental rights.

Id. at 24-25 (cleaned up).

      None of Father’s arguments convinces us that the trial court committed

an abuse of discretion in placing sole legal custody with Mother. Rather, we

conclude that the certified record amply supports the trial court’s factual

finding that both parties are responsible for the conflict and that they have an

inability “to communicate effectively and reach compromise decisions

regarding the needs of the children.” Trial Court Opinion, 11/22/21, at 14.

      In addition to the details about the parties’ inability to compromise on

mental health care, the testimony at the custody trial was rife with the parties’

complaints and allegations of one parent not keeping the other in the loop

about appointments and other activities, as well as other “he said, she said”

disputes that were contested or confirmed by reference to text messages and


                                     - 30 -
J-A15006-22


Our Family Wizard messages. The evidence reveals that while, as the trial

court observed, the parties generally share the same values about the

children’s education and participation in extracurricular and social activities,

id. at 10, they manifest a chronic inability to agree about how to effectuate

those values. The certified record also supports the trial court’s finding that

Father unilaterally re-enrolled all three children in private school although the

governing custody order specified that the parties were to discuss

transitioning the eldest child to public school for seventh grade.     See N.T.

Trial, 11/1/21, at 198-99.

      Father’s suggestions that the parties had been able to coparent despite

the conflict are not supported by the record.       Father’s agreement to the

children’s initial post-separation counseling was, as he acknowledges, only

given after “it became clear to Father that the children were in need of

counseling,” not as a result of cooperative coparenting. Father’s brief at 22.

As discussed above, Mother’s repeated alerts to the children’s counseling

needs were dismissed by Father. The switch to the school counselor when the

initial arrangement became “no longer . . . tenable,” was, in effect, the result

of Father’s unilateral decision because he withdrew his consent and willingness

to pay.     See N.T. Trial, 11/1-9/21 (Sealed Volume IV), at 174, 272.

Moreover, his reliance on the fact that “the parties also managed a shared

custody arrangement for over three years” is misplaced here where, as

discussed above, that shared management failed to serve the children’s best


                                     - 31 -
J-A15006-22


interests, most obviously as to their mental health needs, based upon the

parties’ inability to agree.

       Finally, to the extent that Father again asks this Court to find him

credible, despite the trial court’s express indication on multiple occasions that

he was not, that is not the role of this Court. See, e.g., E.B. v. D.B., supra

at 468.

       We are not unsympathetic to Father’s desire to participate in decisions

about the children’s school, religion, and medical providers.       Nonetheless,

even if we might have reached a different conclusion as to legal custody were

we deciding the matter in the first instance, we cannot impose our view where,

as here, the trial court’s conclusion is reasonable in light of its credibility

determinations and sustainable findings of fact.6       See B.S.G. v. D.M.C.,

supra at 533.




____________________________________________


6  Important in our conclusion that the trial court’s order is reasonable is that,
although the court ruled that Mother shall have the authority to make medical,
religious, and educational decisions for the children, its order ensures that
Father will remain fully informed and able to participate in these matters.
Consequently, should Father believe that Mother utilized her authority in a
manner contrary to the children’s best interests, he will have ample notice to
seek court intervention if he deems it necessary. Additionally, we observe
that the award of sole legal custody to Mother, as with any custody order, is
not immutable. Indeed, the trial court noted that it was only necessary based
on the current volatility between the parties and could be changed when “they
demonstrate they are willing to communicate.” Trial Court Opinion, 11/22/21,
at 14.

                                          - 32 -
J-A15006-22


      Therefore, because Father has presented us with no cause to disturb the

trial court’s order as to legal custody of the children, we affirm that portion as

well as that granting Mother primary legal custody.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                                     - 33 -